       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
---------------------------------------------------------------x
                                                               :
In re                                                          : Chapter 11
                                                               :
IGNITE RESTAURANT GROUP INC., et al., 1 :                        Case No. 17-33550
                                                               :
                                                               : Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

                   NOTICE OF PROPOSED ORDER APPROVING
              STIPULATION BY AND BETWEEN GUC TRUSTEE AND
        PAUL R. VIGANO WITHDRAWING PROOF OF CLAIMS #635 AND #912

        PLEASE TAKE NOTICE that Drivetrain, LLC, in its capacity as Trustee (the “GUC

Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”), has entered into the

Stipulation By and Between GUC Trustee and Paul R. Vigano Withdrawing Proof of Claims

#635 and #912 (the “Stipulation”). A proposed form of order to approve the Stipulation is

attached hereto as Exhibit A. The Stipulation is attached as Exhibit 1 to the proposed order.

The GUC Trustee respectfully requests entry of the proposed form of order at the Court’s earliest

convenience.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development, LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.


DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 2 of 11




        Dated: May 6, 2019           Respectfully submitted,


                                     COLE SCHOTZ P.C.

                                     /s/ Michael D. Warner
                                     Michael D. Warner (TX Bar No. 00792304)
                                     Benjamin L. Wallen (TX Bar No. 24102623)
                                     301 Commerce Street, Suite 1700
                                     Fort Worth, TX 76102
                                     Telephone: (817) 810-5265
                                     Facsimile: (817) 977-1611
                                     Email: mwarner@coleschotz.com
                                             bwallen@coleschotz.com

                                     -and-

                                     PACHULSKI STANG ZIEHL & JONES LLP
                                     Bradford J. Sandler (admitted pro hac vice)
                                     Peter J. Keane (admitted pro hac vice)
                                     919 North Market Street, 17th Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 652-4100
                                     Email: bsandler@pszjlaw.com
                                              pkeane@pszjlaw.com

                                     Counsel to the GUC Trustee




DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 3 of 11




                                   Exhibit A




DOCS_DE:223467.2 40162/003
         Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 4 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re:                                                          )        Chapter 11
                                                                )
IGNITE RESTAURANT GROUP, INC., et al., 1                        )        Case No. 17-33550 (DRJ)
                                                                )
                  Debtors.                                      )        (Jointly Administered)
                                                                )


    ORDER APPROVING STIPULATION BY AND BETWEEN GUC TRUSTEE AND
      PAUL R. VIGANO WITHDRAWING PROOF OF CLAIMS #635 AND #912

         Upon consideration of the Stipulation By and Between GUC Trustee and Paul R. Vigano

Withdrawing Proof of Claims #635 and #912 (the “Stipulation”), a copy of which is attached to

this Order as Exhibit 1, as agreed to by and between Drivetrain, LLC, in its capacity as Trustee

(the “GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC Trust”) and Paul R.

Vigano (“Claimant”) (together, with the GUC Trust, the “Parties”); IT IS HEREBY ORDERED

THAT:

                  1.         The Stipulation is approved.

                  2.         The official claims register in the above-captioned chapter 11 cases shall

be modified in accordance with the terms of the Stipulation and this Order.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development, LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.



DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 5 of 11




                 3.          The Court shall retain jurisdiction over any and all matters arising from or

related to the implementation or interpretation of the Stipulation or this Order.



Dated: _____________, 2019
       Houston, Texas                               _____________________________________
                                                    THE HONORABLE DAVID R. JONES
                                                    CHIEF UNITED STATES
                                                     BANKRUPTCY JUDGE




                                                       2
DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 6 of 11




                                    Exhibit 1

                                   Stipulation




                                       3
DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 7 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
---------------------------------------------------------------x
                                                               :
In re                                                          : Chapter 11
                                                               :
IGNITE RESTAURANT GROUP INC., et al., 2 :                        Case No. 17-33550
                                                               :
                                                               : Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

              STIPULATION BY AND BETWEEN GUC TRUSTEE AND
        PAUL R. VIGANO WITHDRAWING PROOF OF CLAIMS #635 AND #912

        This stipulation (the “Stipulation”) is made by and between Drivetrain, LLC, in its

capacity as Trustee (the “GUC Trustee”) of the Ignite Restaurant Group GUC Trust (the “GUC

Trust”) and Paul R. Vigano (“Claimant”) (together, with the GUC Trust, the “Parties”).

                                                 RECITALS

        A.       WHEREAS, on June 6, 2017 (the “Petition Date”), each of the above-captioned

debtors (collectively, the “Debtors”) filed a voluntary petition with this Court under chapter 11

of title 11 of the U.S. Bankruptcy Code (the “Bankruptcy Code”), thereby commencing the

bankruptcy cases that are being jointly administered under the case styled as In re Ignite

Restaurant Group Inc., Case No. 17-33350, which is pending in the U.S. Bankruptcy Court for

the Southern District of Texas, Houston Division (the “Bankruptcy Court”). No trustee or

examiner has been appointed in these cases.




2
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development, LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.

                                                        4
DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 8 of 11




        B.       WHEREAS, on November 29, 2017, the Court confirmed the Plan and on

December 1, 2017, entered the Findings of Fact, Conclusions of Law, and Order Confirming the

Debtors’ Joint Chapter 11 Plan as of September 18, 2017 (the “Confirmation Order”) [Docket

No. 967]. The Plan became effective on December 19, 2017 (the “Effective Date”). See Docket

No. 1031.

        C.       WHEREAS, on or about August 30, 2017, Claimant filed proof of claim #635

(“Claim 635”) as an unliquidated general unsecured claim.

        D.       WHEREAS, on or about August 31, 2017, Claimant filed proof of claim #912

(“Claim 912”) as an unliquidated general unsecured claim

        E.       WHEREAS, on September 21, 2018, the GUC Trust filed its fifth omnibus

objection [Docket Nos. 1370], objecting to various claims, including Claim 635 as an

unliquidated claim.

        F.       WHEREAS, the GUC Trustee and Claimant have agreed to address Claim 635

and Claim 912 on the terms and conditions set for in this Stipulation as follows:

                                         STIPULATION

     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE
PARTIES HEREBY AGREE AND STIPULATE AS FOLLOWS:

        1.       Withdrawal and Treatment of Claim 635 and Claim 912. Claim 635 and Claim

912 shall be deemed withdrawn and marked accordingly on the official claims register in the

bankruptcy cases. Claimant shall not have any other claims, whether filed or not filed, scheduled

or not scheduled, against the Debtors’ estates or against the GUC Trust and shall not receive any

distribution from the GUC Trust.

        2.       Insurance.   Notwithstanding anything to the contrary herein, nothing in this

Stipulation shall limit, reduce, or otherwise affect the availability or applicability of any


                                                5
DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 9 of 11




insurance policies that may be in effect to defend or cover Claimant or any claims or causes of

action asserted against Claimant. Further, nothing in this Stipulation shall be deemed to modify

or otherwise overrule any specific provisions in the Plan or Confirmation Order contrary hereto.

        3.       Approval of Stipulation. This Stipulation is subject to, and conditioned upon,

Bankruptcy Court approval. If the Bankruptcy Court does not approve the Stipulation, each of

the Parties shall be returned to their position status quo ante, and the Parties reserve all of their

respective rights, claims and defenses with respect to all of the matters set forth herein.

        4.       Attorneys’ Fees, Costs and Expenses. Each of the Parties shall be responsible for

its respective costs and expenses (including, without limitation, attorneys’ fees) incurred by it in

negotiating, drafting, and executing this Stipulation and shall not be responsible for the payment

of any such fees or costs incurred by any other party hereto.

        5.       Successors and Assigns. This Stipulation shall be binding upon, and shall inure to

the benefit of each of the GUC Trustee, the GUC Trust, and Claimant, and its, his and their

respective     agents,       employees,    representatives,   assigns,   descendants,   heirs,   personal

representative, successors in interest, and attorneys, and shall be binding and effective despite

any conversion of any of these bankruptcy cases to a case under any other chapter of the

Bankruptcy Code.

        6.       No Assignment.           Each of the Parties represents and warrants that it has not

assigned or transferred any released matter or any right to consideration provided pursuant to this

Stipulation.

        7.       No Admission of Liability. The execution of this Stipulation is not, and may not

be construed or portrayed as, an admission of liability by any Party or as an admission of the

value or lack thereof of any claim or right held by any Party.



                                                      6
DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 10 of 11




        8.       Counterparts. This Stipulation may be signed in counterparts, and a copy of a

signature shall be deemed to be an original.

        9.       Entire Agreement. This Stipulation constitutes the entire agreement between the

Parties and may not be amended or modified in any manner except by a writing signed by each

of the Parties or their counsel and approved by the Bankruptcy Court.

        10.      Applicable Law.     This Stipulation shall be governed by and construed in

accordance with the laws of the State of Texas without regard to any law concerning the conflicts

of laws.

        11.      Party Representations. Each Party and signatory to this Stipulation represents and

warrants to the other that it is authorized to enter into this Stipulation and did so knowingly and

voluntarily.

        12.      Continuing Bankruptcy Court Jurisdiction. The Bankruptcy Court shall retain

exclusive jurisdiction to hear and finally determine all disputes arising from or related to this

Stipulation, including the performance of the Parties’ obligations hereunder. The Parties consent

to the Bankruptcy Court hearing and finally determining all such disputes. Further, the Parties

each agree to waive trial by jury in an action, proceeding, or counterclaim brought by or on

behalf of the Parties hereto with respect to Claim 635 and Claim 912 or any such dispute.




                                                 7
DOCS_DE:223467.2 40162/003
       Case 17-33550 Document 1586 Filed in TXSB on 05/06/19 Page 11 of 11




        IT IS SO STIPULATED:



_/s/ Jeffrey M. Reisner__________________       _/s/ Peter J. Keane _________________________
Jeffrey M. Reisner                              PACHULSKI STANG ZIEHL & JONES LLP
Irell & Manella LLP                             Bradford J. Sandler (admitted pro hac vice)
1800 Avenue of the Stars, Suite 900             Peter J. Keane (admitted pro hac vice)
Los Angeles, CA 90067                           919 North Market Street, 17th Floor
Tel: (310) 203-7642                             Wilmington, DE 19801
Fax: (310) 203-7199                             Phone: (302) 652-4100
Email: jreisner@irell.com                       Email: bsandler@pszjlaw.com
                                                         pkeane@pszjlaw.com
Counsel to Paul R. Vigano
                                                -and-

                                                COLE SCHOTZ P.C.
                                                Michael D. Warner (TX Bar No. 00792304)
                                                Benjamin L. Wallen (TX Bar No. 24102623)
                                                301 Commerce Street, Suite 1700
                                                Fort Worth, TX 76102
                                                Telephone: (817) 810-5265
                                                Facsimile: (817) 977-1611
                                                Email: mwarner@coleschotz.com
                                                       bwallen@coleschotz.com

                                                Counsel to the GUC Trustee




                                            8
DOCS_DE:223467.2 40162/003
